DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2022 has been entered and accepted. The amendment with regard to the claims objection has been accepted and the objection withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is made below over Sakai (US 20200376591 A1), in view of SAKURAI (US 20210031298 A1), Murakami (US 20190151988 A1), Stambke (US 20220016730 A1), and SUZUKI (JP 2005115072 A).
Furthermore, In response to applicant's argument that “adding a second mirror would change the principles of operation of the Sakai system”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20200376591 A1), in view of SAKURAI (US 20210031298 A1), Murakami (US 20190151988 A1), Stambke (US 20220016730 A1), and SUZUKI (JP 2005115072 A).
	Regarding claim 1, Sakai teaches a laser processing apparatus (Figure 1; laser welding device 10) comprising:
	a laser oscillator (laser oscillator 11) that emits processing light (Figure 2; laser light L) with which a processing 5point (Figure 3; part of object 30 where keyhole 37 is formed) of a surface of a workpiece is irradiated (Paragraph 46; upper surface of upper metal plate 31 is welded by laser beam L);
	a measurement unit (Figure 1; optical interferometer 12) that emits measurement light (Paragraph 40; optical interferometer 12 outputs measurement beam S) with which the processing point (keyhole 37) is irradiated (Paragraph 62; measurement light S is overlapped coaxially with laser light L and is applied to inside of keyhole 37),
	Paragraph 54 further teaches that the measurement light is overlapped concentrically and coaxially with laser light L and thus irradiates at the processing point.
	and detects the measurement light reflected from the bottom surface of a keyhole formed at the processing point (Figure 3 Paragraph 62; optical interferometer 12 receives measurement light reflected off the bottom 37a part of the keyhole 37);
a first mirror (Figure 2; beam splitter 25) that combines the processing light and the measurement light (Paragraph 54; measurement light S is overlapped coaxially with laser light L);
a lens that condenses the processing light and the measurement light on the processing point (Paragraph 62; measurement light S is overlapped coaxially with laser light L and are applied to inside of keyhole 37).
While Figure 2 teaches an embodiment where a focusing lens exists in each of the optical paths of the measurement light and laser light, it would have been obvious to one of ordinary skill in the art to substitute these two focusing lenses for a single focusing lens which condenses both lights similar to focusing lens 42 shown in Figure 11 while maintaining use of the two collimating lenses 21 and 23. Using a collimating lens for each of two different light sources while using a single focusing lens for both is well known in the art as can be seen in Figure 2 of Webster (US 20200246911 A1). In this figure, both the imaging light and laser light use their own collimating lenses (lenses 22 and 24 respectively) while sharing the use of a single focusing optic 18.
a measurement processor (determiner 17) that performs a predetermined measurement based on a signal from the measurement unit (Paragraph 116; determiner identifies the weld penetration depth based on measured values measured by measuring instrument 14),
Sakai fails to teach a laser processing apparatus wherein:
a measurement processor that performs a predetermined measurement based on a signal from the measurement unit, wherein for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece,
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other;
the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light,
and wherein respective wavelengths of the processing guide light and the 20measurement guide light are set to wavelengths at which 
a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement 25light due to the chromatic aberration of magnification of the lens are equal to each other.
SAKURAI teaches a laser processing apparatus, wherein:
a measurement processor (determination unit 17) performs a predetermined measurement (Paragraph 86 and Paragraph 114; determination unit 17 determines an optical axis deviation direction of the measurement beam S otherwise known as step S104) based on a signal from the measurement unit (Paragraph 54 and Paragraph 113; step S102 where the penetration depth of the weld portion 35 is measured by the measurement unit wherein the determination unit determines the penetration depth using the measured values), for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece (Paragraph 117; step S106 where the deviation between the laser beam L and the measurement beam S is adjusted), 
Changing the deviation of the optical axis would also change the deviation between the irradiation positions.
Figure 13 provides a full chart on each step from steps S101 to S106.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with Sakurai and have the determiner perform a measurement to determine the optical axis deviation direction of the measurement light S based on the signal on the penetration depth for adjusting the deviation in optical axis between the laser beam and the measurement beam. This would have been done to correct any optical axis misalignment and to ensure that the depth of the keyhole would be measured accurately (Sakurai Paragraph 6).
Sakai modified with Sakurai fails to teach a laser processing apparatus wherein:
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other;
the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light,
and wherein respective wavelengths of the processing guide light and the 20measurement guide light are set to wavelengths at which 
a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement 25light due to the chromatic aberration of magnification of the lens are equal to each other.
	Murakami teaches a laser processing apparatus wherein:
a machining light which is focused on the focus position on the machining surface of the workpiece (Paragraph 46)
a visible guide light (Paragraph 5) which is focused on the focus point of the machining surface of the workpiece (Paragraph 55)
the position of the lens is controlled based on the respective correlation data so that the focus position of the machining light on the machining surface of the workpiece coincides with the focus position of the guide light on the machining surface of the workpiece (Paragraph 55)
the positional deviations occur due to the machining light and the guide light having different chromatic aberrations due to having different wavelengths (Paragraph 49)
a data calculation unit calculates a lens position based on the wavelength of the guide light and the wavelength of the machining lens (Paragraph 70-72)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Murakami and to have added a guide light of a different wavelength which would irradiate across the same optical path as the processing light. This would be done for purpose of correcting the focus point of the processing light to be exactly as desired (Murakami Paragraph 5) and further to set the respective correlation data for the focus position of the processing light (Murakami Paragraph 55) as to compensate for the effects of chromatic aberration due to having different wavelengths (Murakami Paragraph 49).
Further, due to the measuring light of Sakai having a different optical path and having a different collimating lens than the processing light, a second guide light of differing wavelength with the measuring light would have been added which would have traveled along the optical path of the measuring light purpose of correcting the focus point of the processing light to be exactly as desired and further to set the respective correlation data for the focus position of the processing light as to compensate for the effects of chromatic aberration due to having different wavelengths.
While this addresses the issue of axial chromatic aberration, it does not solve the issue of chromatic aberration magnification as SAKURAI teaches that deviations between optical axes of the processing light and the measuring light could result in inaccurate measurement of the depth of the keyhole (Paragraph 5). 
Sakai modified with Murakmi fails to teach:
a deviation amount due to a chromatic aberration of magnification of the lens
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other;
SUZUKI (JP 2005115072 A) teaches a method for compensating for chromatic aberration of magnification (Paragraph 24), also named lateral chromatic aberration, wherein:
data for correcting the chromatic aberration of magnification indicating the relationship between the emission angle of the illumination light from the optical axis center of the focal point is stored in the storage unit 14 for each light wavelength (Paragraph 28)
the control unit calculates the chromatic aberration information and the xy scanner is controlled according to the results obtained (Paragraph 28)
two mirrors, the first being total reflection mirror 5 and a second mirror being the xy scanner which includes an x galvanometer mirror and a y galvanometer mirror that swings the laser beam in a certain direction (Paragraph 20)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with SUZUKI and also use the guide lights to compensate for the chromatic aberration of magnification as well as the axial chromatic aberration. This would be done as both the chromatic aberration of magnification as well as the axial chromatic aberration affects the focal position of the lens system depending on the wavelength of illumination light (SUZUKI Paragraph 3).
Furthermore, lateral chromatic aberration is known in the art as differing wavelengths of light having differing refraction and thus causing each wavelength to have a slightly different height on the image plane as evidenced by Walker (Lateral Color, 2008, SPIE, Excerpt from Optical Engineering Fundamentals Second Edition). This would also cause a deviation in the optical axis and processing point between the processing light and the measuring light as the two have varying wavelengths. 
Walker also provides evidence that the refraction of the wavelength, which causes the chromatic aberration, varies as a function of wavelength. 
Logically, the first step in this process would be to align the process light and the measurement light using the method taught by SAKURAI with the remaining deviation being measured based on the deviation between the two guide lights (which the operator could easily measure due to the two lights being visible). After this measurement is taken, the process light and measurement light would be further adjusted based on the remaining deviation measured by the two guide lights.
Furthermore, while Sakai further modified with Murakmi and SUZUKI does not directly teach that the laser oscillator emits both the processing laser light and processing laser guide light and that the measurement unit emits both the measurement light and the measurement guide light, it would have been obvious to one of ordinary skill to simply synthesized the processing light and the measurement light with their respective guide lights before outputting them as evidenced by the guide laser units 871 and 872 which are synthesized by dichroic mirror 874 in Column 43 Lines 30-37 of Sato (US 6881925 B1) as the MPEP teaches that making something integral is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. MPEP2144.04V.
Sakai modified with Murakmi and SUZUKI fails to teach:
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other;
Stambke teaches a method for OCT measurement beam adjustment, comprising:
a processing beam 3
a first mirror (first deflection mirror 5) 
a second mirror (measurement mirror scanner 13) configured to change an angle of measurement light (Figure 1 Paragraph 35; deflecting the measurement beam 12 onto the first deflection mirror), wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other (Paragraph 36; the measurement beam 12 is coupled into the processing beam collinearly at the neutral reference point);
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Stambke and have a second mirror configured to change an angle of the measurement light. This would be done to facilitate correcting deviations between the processing light and the measurement light allowing accurate determination of penetration depth of the weld portion (SAKURAI Paragraph 107).

Regarding claim 2, Sakai teaches a laser processing apparatus as claimed in claim 1, wherein:
a wavelength of the processing light (laser light L) and a wavelength of the measurement light (measurement light S) are different from each other (Paragraph 51; wavelength difference between laser light L and measurement light S).

Regarding claim 3, Sakai teaches a laser processing apparatus as claimed in claim 1, wherein:
wherein the first mirror (beam splitter 25) is a dichroic mirror (Paragraph 50).

Regarding claim 4, Sakai teaches a laser processing apparatus as claimed in claim 1, wherein:
the measurement unit (Figure 1; optical interferometer 12) is an optical interferometer that 10generates an optical interference intensity signal (Paragraph 45 Figure 1; measurement instrument 14 inside optical interferometer sends signals to determiner) based on interference generated by an optical path difference between the measurement light reflected at the processing point and reference light (Paragraph 62; light is reflected off of bottom part of keyhole and returned to optical interferometer).
An optical interferometer generates an interference signal when two or more light waves are combined together to produce interference as evidenced by the first sentence of Roddier (“What is an optical interferometer - Scientific American”, 1999). In this case, the two light waves are the reflected light (as explained in Paragraph 62 of Sakai) and measurement light S emitted from the optical interferometer (Sakai Paragraph 42; measurement light S).

Regarding claim 5, Sakai teaches a laser processing apparatus as claimed in claim 4, wherein:
the measurement processor (determiner 17) calculates a depth of a keyhole generated at the processing point based on the optical interference intensity signal (Paragraph 116; optical interference intensity signal sent to determiner 17 from measuring instrument 14).

Regarding claim 6, Sakai teaches a laser processing apparatus as claimed in claim 1, further comprising:
an adjustment mechanism (robot 18) that adjusts the irradiation position of either the processing light or the measurement light (Paragraph 58; robot 18 adjusts position of both processing light and measuring light by moving the laser emitting head 20).

Regarding claim 8, Sakai teaches a laser processing apparatus (Figure 1; laser welding device 10) includes, 
a laser oscillator (laser oscillator 11) that emits a processing light (Figure 2; laser light L) with which a processing point (Figure 3; part of object 30 where keyhole 37 is formed) of a surface of a workpiece is irradiated (Paragraph 46; upper surface of upper metal plate 31 is welded by laser beam L), 
a measurement unit (Figure 1; optical interferometer 12) that emits a measurement light (Paragraph 40; optical interferometer 12 outputs measurement beam S) with which the processing point (keyhole 37) is irradiated (Paragraph 62; measurement light S is overlapped coaxially with laser light L and is applied to inside of keyhole 37), 
Paragraph 54 further teaches that the measurement light is overlapped concentrically and coaxially with laser light L and thus irradiates at the processing point.
and detects the measurement light reflected from the bottom surface of a keyhole formed at the processing point (Figure 3 Paragraph 62; optical interferometer 12 receives measurement light reflected off the bottom 37a part of the keyhole 37),
a first mirror (Figure 2; beam splitter 25) that combines the processing light and the measurement  tReply to Office Action of November 3, 2021light (Paragraph 54; measurement light S is overlapped coaxially with laser light L), 
a lens that condenses the processing light and the measurement light on the processing point (Paragraph 62; measurement light S is overlapped coaxially with laser light L and are applied to inside of keyhole 37)
While Figure 2 teaches an embodiment where a focusing lens exists in each of the optical paths of the measurement light and laser light, it would have been obvious to one of ordinary skill in the art to substitute these two focusing lenses for a single focusing lens which condenses both lights similar to focusing lens 42 shown in Figure 11 while maintaining use of the two collimating lenses 21 and 23. Using a collimating lens for each of two different light sources while using a single focusing lens for both is well known in the art as can be seen in Figure 2 of Webster (US 20200246911 A1). In this figure, both the imaging light and laser light use their own collimating lenses (lenses 22 and 24 respectively) while sharing the use of a single focusing optic 18.
and a measurement processor (determiner 17) that performs a predetermined measurement based on a signal from the measurement unit (Paragraph 116; determiner identifies the weld penetration depth based on measured values measured by measuring instrument 14), 
wherein a wavelength of the processing light (laser light L) and a wavelength of the measurement light (measurement light S) are different from each other (Paragraph 51; wavelength difference between laser light L and measurement light S), 
the first mirror (beam splitter 25) is a dichroic mirror (Paragraph 50), 
the measurement unit (Figure 1; optical interferometer 12) is an optical interferometer that generates an optical interference intensity signal (Paragraph 45 Figure 1; measurement instrument 14 inside optical interferometer sends signals to determiner) based on interference generated by an optical path difference between the measurement light reflected at the processing point and reference light (Paragraph 62; light is reflected off of bottom part of keyhole and returned to optical interferometer),
Sakai fails to teach a laser processing apparatus wherein:
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other,
and a measurement processor that performs a predetermined measurement based on a signal from the measurement unit wherein for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece, the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light, and wherein respective wavelengths of the processing guide light and the measurement guide light are set to wavelengths at which a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement light due to the chromatic aberration of magnification of the lens are equal to each other
 in a first optical adjustment, the laser processing apparatus is configured to align an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light, and rReply to Office Action of November 3, 2021ecord a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; and in second and subsequent optical adjustments, the laser processing apparatus is configured to adjust a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light to be equal to the deviation amount of the initial adjustment position.
SAKURAI teaches a laser processing apparatus, wherein:
and a measurement processor (determination unit 17) that performs a predetermined measurement (Paragraph 86 and Paragraph 114; determination unit 17 determines an optical axis deviation direction of the measurement beam S otherwise known as step S104) based on a signal from the measurement unit (Paragraph 54 and Paragraph 113; step S102 where the penetration depth of the weld portion 35 is measured by the measurement unit wherein the determination unit determines the penetration depth using the measured values) wherein for adjusting a deviation between an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece (Paragraph 117; step S106 where the deviation between the laser beam L and the measurement beam S is adjusted),
Changing the deviation of the optical axis would also change the deviation between the irradiation positions.
Figure 13 provides a full chart on each step from steps S101 to S106.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with Sakurai and have the determiner perform a measurement to determine the optical axis deviation direction of the measurement light S based on the signal on the penetration depth for adjusting the deviation in optical axis between the laser beam and the measurement beam. This would have been done to correct any optical axis misalignment and to ensure that the depth of the keyhole would be measured accurately (Sakurai Paragraph 6).
Sakai modified with Sakurai fails to teach a laser processing apparatus wherein:
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other,
the laser oscillator emits processing guide light with which the surface of the workpiece is irradiated and the measurement unit emits measurement guide light which the surface of the workpiece is irradiated, the processing guide light having a different wavelength from the processing light and the measurement guide light having a different wavelength from the measurement light, and wherein respective wavelengths of the processing guide light and the measurement guide light are set to wavelengths at which a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light due to a chromatic aberration of magnification of the lens, and a deviation amount between the irradiation position of the processing light and the irradiation position of the measurement light due to the chromatic aberration of magnification of the lens are equal to each other
 in a first optical adjustment, the laser processing apparatus is configured to align an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light, and rReply to Office Action of November 3, 2021ecord a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; and in second and subsequent optical adjustments, the laser processing apparatus is configured to adjust a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light to be equal to the deviation amount of the initial adjustment position.
Murakami teaches a laser processing apparatus wherein:
a machining light which is focused on the focus position on the machining surface of the workpiece (Paragraph 46)
a visible guide light (Paragraph 5) which is focused on the focus point of the machining surface of the workpiece (Paragraph 55)
the position of the lens is controlled based on the respective correlation data so that the focus position of the machining light on the machining surface of the workpiece coincides with the focus position of the guide light on the machining surface of the workpiece (Paragraph 55)
the positional deviations occur due to the machining light and the guide light having different chromatic aberrations due to having different wavelengths (Paragraph 49)
a data calculation unit calculates a lens position based on the wavelength of the guide light and the wavelength of the machining lens (Paragraph 70-72)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Murakami and to have added a guide light of a different wavelength which would irradiate across the same optical path as the processing light. This would be done for purpose of correcting the focus point of the processing light to be exactly as desired (Murakami Paragraph 5) and further to set the respective correlation data for the focus position of the processing light (Murakami Paragraph 55) as to compensate for the effects of chromatic aberration due to having different wavelengths (Murakami Paragraph 49).
Further, due to the measuring light of Sakai having a different optical path and having a different collimating lens than the processing light, a second guide light of differing wavelength with the measuring light would have been added which would have traveled along the optical path of the measuring light purpose of correcting the focus point of the processing light to be exactly as desired and further to set the respective correlation data for the focus position of the processing light as to compensate for the effects of chromatic aberration due to having different wavelengths.
While this addresses the issue of axial chromatic aberration, it does not solve the issue of chromatic aberration magnification as SAKURAI teaches that deviations between optical axes of the processing light and the measuring light could result in inaccurate measurement of the depth of the keyhole (Paragraph 5). 
Sakai modified with Murakmi fails to teach:
a deviation amount due to a chromatic aberration of magnification of the lens
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other
SUZUKI (JP 2005115072 A) teaches a method for compensating for chromatic aberration of magnification (Paragraph 24), also named lateral chromatic aberration, wherein:
data for correcting the chromatic aberration of magnification indicating the relationship between the emission angle of the illumination light from the optical axis center of the focal point is stored in the storage unit 14 for each light wavelength (Paragraph 28)
the control unit calculates the chromatic aberration information and the xy scanner is controlled according to the results obtained (Paragraph 28)
two mirrors, the first being total reflection mirror 5 and a second mirror being the xy scanner which includes an x galvanometer mirror and a y galvanometer mirror that swings the laser beam in a certain direction (Paragraph 20)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with SUZUKI and also use the guide lights to compensate for the chromatic aberration of magnification as well as the axial chromatic aberration. This would be done as both the chromatic aberration of magnification as well as the axial chromatic aberration affects the focal position of the lens system depending on the wavelength of illumination light (SUZUKI Paragraph 3).
Furthermore, lateral chromatic aberration is known in the art as differing wavelengths of light having differing refraction and thus causing each wavelength to have a slightly different height on the image plane as evidenced by Walker (Lateral Color, 2008, SPIE, Excerpt from Optical Engineering Fundamentals Second Edition). This would also cause a deviation in the optical axis and processing point between the processing light and the measuring light as the two have varying wavelengths. 
Walker also provides evidence that the refraction of the wavelength, which causes the chromatic aberration, varies as a function of wavelength. 
Logically, the first step in this process would be to align the process light and the measurement light using the method taught by SAKURAI with the remaining deviation being measured based on the deviation between the two guide lights (which the operator could easily measure due to the two lights being visible). After this measurement is taken, the process light and measurement light would be further adjusted based on the remaining deviation measured by the two guide lights.
Furthermore, while Sakai further modified with Murakmi and SUZUKI does not directly teach that the laser oscillator emits both the processing laser light and processing laser guide light and that the measurement unit emits both the measurement light and the measurement guide light, it would have been obvious to one of ordinary skill to simply synthesized the processing light and the measurement light with their respective guide lights before outputting them as evidenced by the guide laser units 871 and 872 which are synthesized by dichroic mirror 874 in Column 43 Lines 30-37 of Sato (US 6881925 B1) as the MPEP teaches that making something integral is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. MPEP2144.04V.
Sakai modified with Murakmi and SUZUKI fails to teach:
a second mirror configured to change an angle of measurement light, wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other
Stambke teaches a method for OCT measurement beam adjustment, comprising:
a processing beam 3
a first mirror (first deflection mirror 5) 
a second mirror (measurement mirror scanner 13) configured to change an angle of measurement light (Figure 1 Paragraph 35; deflecting the measurement beam 12 onto the first deflection mirror) wherein the second mirror is adjusted such that an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece match with each other (Paragraph 36; the measurement beam 12 is coupled into the processing beam collinearly at the neutral reference point);
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Stambke and have a second mirror configured to change an angle of the measurement light. This would be done to facilitate correcting deviations between the processing light and the measurement light allowing accurate determination of penetration depth of the weld portion (SAKURAI Paragraph 107).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20200376591 A1), in view of SAKURAI (US 20210031298 A1), Murakami (US 20190151988 A1), Stambke (US 20220016730 A1), and SUZUKI (JP 2005115072 A) and in further view of Sato (US 6881925 B1).
Regarding claim 7, Sakai teaches a laser processing apparatus as claimed in claim 1. 
Sato teaches a laser machining apparatus, comprising:
two guide laser units (871 and 872) which emit laser beams having different wavelengths
a two-dimensional light receiving element (Column 42 Lines 54-57; light position detecting units are PSD) that detects the irradiation 25positions of the processing guide light (light position detecting unit 879) and the irradiation position of the measurement guide light (light position detecting unit 881).
Light position detecting units 863 and 864 are used in a different embodiment but are analogous to the light detecting unit 879 and 881 (Figure 9 and Figure 10 respectively).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Sato and used the light position detect unit to automate the process of detecting the irradiation positions and focus of the guide lights which are used to compensate for chromatic aberration instead of manually adjusting the positions and focus of the lasers. The MEPE holds that broadly providing an automatic means to replace a manually activity which accomplishes the same result is not sufficient to disguise over prior art. MPEP2144.04BIII.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20200376591 A1) and in view of SAKURAI (US 20210031298 A1) and Murakami (US 20190151988 A1).
Regarding claim 9, Sakai teaches an optical adjustment method performed by a laser processing apparatus (Figure 1; laser welding device 10) that emits a processing light (Figure 2; laser light L), a measurement light (Paragraph 40; optical interferometer 12 outputs measurement beam S) for measuring the depth of a keyhole formed by the processing light (Figure 3 Paragraph 62-3; optical interferometer 12 receives measurement light reflected off the bottom 37a part of the keyhole 37 and thus identifies the depth of keyhole 37), 
Paragraph 61 teaches that the laser light L forms weld part 35 which melts and forms keyhole 37.
Sakai fails to teach:
processing guide light, and measurement guide light with which a surface of a workpiece is irradiated,
in a first optical adjustment, aligning an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light, 
wherein the processing light and the processing guide light are emitted from a first source, and the measurement light and the measurement guide light are emitted from a second source different from the first source, 
and wherein an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece are adjusted such that the irradiation positions match with each other,
and recording a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; 
and in second and subsequent optical adjustments, adjusting a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light so as to be equal to the deviation amount of the initial adjustment position.
SAKURAI teaches a laser processing apparatus, wherein:
in a first optical adjustment, aligning an irradiation position of the processing light with an irradiation position of the measurement light without using the processing guide light and the measurement guide light (Paragraph 117; step S106 where the deviation between the laser beam L and the measurement beam S is adjusted without the use of a guide lights), 
Changing the deviation of the optical axis would also change the deviation between the irradiation positions.
Figure 13 provides a full chart on each step on how the alignment is measured and occurs from steps S101 to S106.
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with Sakurai and have the determiner perform a measurement to determine the optical axis deviation direction of the measurement light S based on the signal on the penetration depth for adjusting the deviation in optical axis between the laser beam and the measurement beam. This would have been done to correct any optical axis misalignment and to ensure that the depth of the keyhole would be measured accurately (Sakurai Paragraph 6).
Sakai modified with Sakurai fails to teach:
processing guide light, and measurement guide light with which a surface of a workpiece is irradiated,
wherein the processing light and the processing guide light are emitted from a first source, and the measurement light and the measurement guide light are emitted from a second source different from the first source, 
and wherein an irradiation position of the processing light and an irradiation position of the measurement light on the surface of the workpiece are adjusted such that the irradiation positions match with each other,
and recording a deviation amount between an irradiation position of the processing guide light and an irradiation position of the measurement guide light, as a deviation amount of an initial adjustment position; and in second and subsequent optical adjustments, adjusting a deviation amount between the irradiation position of the processing guide light and the irradiation position of the measurement guide light so as to be equal to the deviation amount of the initial adjustment position.
Murakami teaches a laser processing apparatus wherein:
a machining light which is focused on the focus position on the machining surface of the workpiece (Paragraph 46)
a visible guide light (Paragraph 5) which is focused on the focus point of the machining surface of the workpiece (Paragraph 55)
the position of the lens is controlled based on the respective correlation data so that the focus position of the machining light on the machining surface of the workpiece coincides with the focus position of the guide light on the machining surface of the workpiece (Paragraph 55)
the positional deviations occur due to the machining light and the guide light having different chromatic aberrations due to having different wavelengths (Paragraph 49)
a data calculation unit calculates a lens position based on the wavelength of the guide light and the wavelength of the machining lens (Paragraph 70-72)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai as modified with Murakami and to have added a guide light of a different wavelength which would irradiate across the same optical path as the processing light. This would be done for purpose of correcting the focus point of the processing light to be exactly as desired (Murakami Paragraph 5) and further to set the respective correlation data for the focus position of the processing light (Murakami Paragraph 55) as to compensate for the effects of chromatic aberration due to having different wavelengths (Murakami Paragraph 49).
Further, due to the measuring light of Sakai having a different optical path and having a different collimating lens than the processing light, a second guide light of differing wavelength with the measuring light would have been added which would have traveled along the optical path of the measuring light purpose of correcting the focus point of the processing light to be exactly as desired and further to set the respective correlation data for the focus position of the processing light as to compensate for the effects of chromatic aberration due to having different wavelengths.
Logically, the first step in this process would be to align the process light and the measurement light using the method taught by SAKURAI with the remaining deviation being measured based on the deviation between the two guide lights (which the operator could easily measure due to the two lights being visible). After this measurement is taken, the process light and measurement light would be further adjusted based on the remaining deviation measured by the two guide lights. The process light and the measurement light would be aligned as when the measurement beam deviates from the laser beam, the result may be that the measurement beam is not emitted to the bottom of the keyhole and the depth of the keyhole may be measured to be shallower than the actual depth (Sakai Paragraph 71-74).
Furthermore, while Sakai modified with Murakmi does not directly teach that the laser oscillator emits both the processing laser light and processing laser guide light and that the measurement unit emits both the measurement light and the measurement guide light, it would have been obvious to one of ordinary skill to synthesized the processing light and the measurement light with their respective guide lights before outputting them as evidenced by the guide laser units 871 and 872 which are synthesized by dichroic mirror 874 in Column 43 Lines 30-37 of Sato (US 6881925 B1) as the MPEP teaches that making something integral is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. MPEP2144.04V.

	Regarding claim 10, Sakai as modified teaches the optical adjustment method of Claim 9, wherein 
in the first optical adjustment, 
Reply to Office Action of March 28, 2022the surface of the workpiece prepared for the optical adjustment is irradiated with the processing light to make a minute hole on the surface (Paragraph 61; weld part 35 is irradiated with laser light and forms keyhole 37), and then,
a periphery of the minute hole is scanned by measurement light to obtain a center portion of the minute hole (Paragraph 14; irradiation position of the measurement light is changed and applied over a wide area to probe the deepest part of the keyhole), 
SAKURAI further teaches:
and the irradiation position of the measurement light is adjusted (Paragraph 117; S106 the deviation of the optical axis is corrected) by using the obtained center portion of the minute hole as a center position of the processing light (Paragraph 113-114; the determination unit 17 compares a plurality of values including penetration depth of the weld portion measured by the measurement beam to determine if there are any deviations).
It would have been obvious for the same motivation as claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20200376591 A1), in view of SAKURAI (US 20210031298 A1), Murakami (US 20190151988 A1), Stambke (US 20220016730 A1), and SUZUKI (JP 2005115072 A) and in further view of TANIGUCHI (JP H01309323 A).
Regarding claim 11, Sakai as modified teaches the laser processing apparatus of claim 1, wherein:
the wavelengths are in a range of 300 nm to 1100 nm (Paragraph 144; lasers operating in the 1000 to 1100nm range)
Paragraph 196 further teaches that the imaging light has a wavelength of 840nm and a bandwidth of approximately 20nm.
MURAKAMI further teaches:
a machining light which is focused on the focus position on the machining surface of the workpiece (Paragraph 46)
a visible guide light (Paragraph 5) which is focused on the focus point of the machining surface of the workpiece (Paragraph 55)
The visible wavelength range ranges from 380nm to 700nm.
the position of the lens is controlled based on the respective correlation data so that the focus position of the machining light on the machining surface of the workpiece coincides with the focus position of the guide light on the machining surface of the workpiece (Paragraph 55)
the positional deviations occur due to the machining light and the guide light having different chromatic aberrations due to having different wavelengths (Paragraph 49)
a data calculation unit calculates a lens position based on the wavelength of the guide light and the wavelength of the machining lens (Paragraph 70-72)
Due to the measuring light of Sakai having a different optical path and having a different collimating lens than the processing light, a second guide light of differing wavelength with the measuring light would have been added which would have traveled along the optical path of the measuring light purpose of correcting the focus point of the processing light to be exactly as desired and further to set the respective correlation data for the focus position of the processing light as to compensate for the effects of chromatic aberration due to having different wavelengths.
It would have been obvious for the same motivation as claim 1.
SUZUKI (JP 2005115072 A) teaches a method for compensating for chromatic aberration of magnification (Paragraph 24), also named lateral chromatic aberration, wherein:
data for correcting the chromatic aberration of magnification indicating the relationship between the emission angle of the illumination light from the optical axis center of the focal point is stored in the storage unit 14 for each light wavelength (Paragraph 28)
the control unit calculates the chromatic aberration information and the xy scanner is controlled according to the results obtained (Paragraph 28)
two mirrors, the first being total reflection mirror 5 and a second mirror being the xy scanner which includes an x galvanometer mirror and a y galvanometer mirror that swings the laser beam in a certain direction (Paragraph 20)
Furthermore, lateral chromatic aberration is known in the art as differing wavelengths of light having differing refraction and thus causing each wavelength to have a slightly different height on the image plane as evidenced by Walker (Lateral Color, 2008, SPIE, Excerpt from Optical Engineering Fundamentals Second Edition). This would also cause a deviation in the optical axis and processing point between the processing light and the measuring light as the two have varying wavelengths. 
Walker also provides evidence that the refraction of the wavelength, which causes the chromatic aberration, varies as a function of wavelength. 
Logically, the first step in this process would be to align the process light and the measurement light using the method taught by SAKURAI with the remaining deviation being measured based on the deviation between the two guide lights (which the operator could easily measure due to the two lights being visible). After this measurement is taken, the process light and measurement light would be further adjusted based on the remaining deviation measured by the two guide lights.
It would have been obvious for the same motivation as claim 1.
	Sakai as modified fails to teach:
the respective wavelengths of the processing guide light and the measurement guide light are set to wavelengths, by an optical simulation, such that the first deviation and the second deviation amount are in a range of ±0.010 mm to each other and that the wavelengths are in a range of 300 nm to 1100 nm.
TANIGUCHI (JP H01309323 A) teaches a method of correcting the deviation of a light source due to the change in wavelength, wherein:
the system changes with regard to wavelength due to chromatic aberration
changes in the laser characteristic due to wavelength deviation are confirmed in advance by simulation
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sakai with TANIGUCHI and used an optical simulation to determine the change in the laser chrematistic due to wavelength deviation. This would have been done to determine the influence of the wavelength on the laser (TANIGUCHI Paragraph 1).
Having the first and second deviation amounts be as close as possible so that the deviation between the guide lights would more accurately represent the deviation between the process and measurement light. As such having a deviation amount within 0.01mm of each other would be achieved through routine optimization in the art. MPEP2144.05IIA.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
   /JOEL M ATTEY/   Primary Examiner, Art Unit 3763